Exhibit 99.1 CONTACT: Tere Miller Vice President, Corporate Communications 760-741-2111 ext. 1177 REALTY INCOME ANNOUNCES RECORD THIRD QUARTER AND NINE MONTH OPERATING RESULTS ESCONDIDO, CALIFORNIA, October 31, 2007Realty Income, The Monthly Dividend Company® (NYSE: O), today announced operating results for the third quarter and nine months ended September 30, 2007. COMPANY HIGHLIGHTS: (For the quarter ended September 30, 2007, as compared to the same quarterly period in 2006) ·Revenue increased 25.2% to $74.1 million ·Funds from Operations (FFO) available to common stockholders increased 22.6% to $46.6 million ·FFO per diluted common share increased 9.3% to $0.47 per share ·Net income available to common stockholders per diluted common share was $0.28 per share ·Portfolio occupancy was 98.3% ·Same store rents increased 1.4% to $52.28 million ·Issued $550 million of 6.75% 12-year senior unsecured notes ·Invested $314.6 million in 218 additional properties at an 8.6% capitalization rate ·Dividends paid per common share increased 8.6% ·Increased the monthly dividend 6.1% in August to an annual amount of $1.626 per common share ·In September, increased the monthly dividend for the 40th consecutive quarter to an annualized amount of $1.6335 per share Financial Results All per share amounts presented in this press release are on a diluted per common share basis. Revenue Increases Realty Income’s revenue, for the third quarter ended September 30, 2007, increased 25.2% to $74.1 million as compared to $59.2 million for the same period in 2006. Revenue, for the nine months ended September 30, 2007, increased 26.6% to $215.9 million as compared to $170.6million for the same period in 2006. Net Income Available to Common Stockholders Net income available to common stockholders, for the quarter ended September 30, 2007, was $27.9 million as compared to $24.2 million for the same period in 2006. On a per share basis, net income for the quarter was $0.28 per share as compared to $0.27 per share for the same period in 2006. Net income available to common stockholders, for the nine months ended September 30, 2007, was $89.0 million as compared to $71.0 million for the same period in 2006. On a per share basis, net income was $0.89 per share as compared to $0.82 per share for the same period in 2006. 1 The calculation to determine net income for a real estate company includes gains from the sales of investment properties and impairments. Net income can be significantly impacted by gains on property sales and impairments, which vary from quarter to quarter. During the third quarter of 2007, income from continuing operations available to common stockholders was $0.25 per share as compared to $0.26 per share for the same period in 2006. During the first nine months of 2007, income from continuing operations available to common stockholders was $0.79per share as compared to $0.76 per share for the same period in 2006. FFO Available to Common Stockholders FFO, for the third quarter ended September 30, 2007, increased 22.6% to $46.6 million as compared to $38.0 million for the same period in 2006. FFO per share, for the third quarter ended September30, 2007, increased 9.3% to $0.47 per share, as compared to $0.43 per share for the same period in 2006. FFO per share before Crest’s contribution, for the third quarter ended September 30, 2007, increased 7.1% to $0.45 per share as compared to $0.42 per share for the same period in 2006. Crest Net Lease, Inc. (Crest) is a wholly-owned subsidiary of Realty Income. FFO, for the nine months ended September 30, 2007, increased 28.0% to $141.9 million as compared to $110.9 million for the same period in 2006. FFO per share, for the nine months ended September 30, 2007, increased 11.0% to $1.41 per share as compared to $1.27 per share for the same period in 2006. FFO per share before Crest’s contribution, for the nine months ended September 30, 2007, increased 6.3% to $1.34 per share as compared to $1.26 per share for the same period in 2006. For a calculation of FFO before Crest’s contributions, see pages 7 and 8. The Company considers FFO to be an appropriate supplemental measure of a Real Estate Investment Trust’s (REIT’s) operating performance as it is based on a net income analysis of property portfolio performance that excludes non-cash items such as depreciation. FFO is an alternative, non-GAAP, measure that is also considered to be a good indicator of a company’s ability to generate income to pay dividends. Realty Income defines FFO consistent with the National Association of Real Estate Investment Trust’s (NAREIT’s) definition as net income available to common stockholders plus depreciation and amortization of real estate assets, reduced by gains on sales of investment properties and extraordinary items. See reconciliation of net income available to common stockholders to FFO on page 7. Dividend Information In August 2007, Realty Income increased the amount of the monthly common stock dividend by 6.1% to an annualized amount of $1.626 per share. Then, in September 2007 the Company again increased the amount of the monthly dividend to an annualized amount of $1.6335. The September increase in the monthly dividend was the 40th consecutive quarterly increase and the 46th increase in the amount of the dividend since the Company’s listing on the New York Stock Exchange in 1994. Monthly dividends paid for the nine months ended September 30, 2007, increased 8.7% to $1.152 per share as compared to $1.060 per share in monthly dividends paid for the same period in 2006. Through September 30, 2007, the Company had paid 446 consecutive monthly dividends and continues its 38-year history of declaring and paying dividends every month. Real Estate Portfolio Update As of September 30, 2007, Realty Income’s portfolio of freestanding, single-tenant, retail properties consisted of 2,181 properties located in 49 states, leased to 110 retail chains doing business in 30 retail industries. The properties are leased under long-term, net leases with a weighted average remaining lease term of approximately 13.0 years. Portfolio Management Activities The Company’s portfolio of retail real estate, owned primarily under 15- to 20-year net leases, continues to perform well and provide dependable lease revenue supporting the payment of monthly dividends. As of September 30, 2007, portfolio occupancy was 98.3% with only 37 properties available for lease out of 2,181 properties in the portfolio. Rent Increases Same store rents on 1,536 properties under lease, during the three months ended September 30, 2007, increased 1.4% to $52.28 million compared to $51.54 million for the same quarter in 2006. Same store rents on 1,536 properties under lease, during the nine months ended September 30, 2007, increased 1.6% to $156.40 million as compared to $154.00 million for the same period in 2006. Property Acquisitions During the third quarter, Realty Income and Crest invested $314.6 million in 218 new properties and properties under development. Realty Income invested $284.7 million in 186 new properties and properties under development with an 2 initial average contractual lease yield of 8.6%. The 186 new properties acquired by Realty Income are located in 31 states and are 100% leased under net-lease agreements with an average lease term of 19.1 years. They are leased to three different retail chains in three separate industries. During the nine months ended September 30, 2007, Realty Income and Crest invested $412.9 million in 264 new properties and properties under development. Realty Income invested $383.0 million in 232 new properties and properties under development with an initial average contractual lease yield of 8.6%. The 232 new properties are located in 33 states and are 100% leased under net-lease agreements with an initial average lease length of 19.1 years. They are leased to nine different retail chains in seven separate industries. Realty Income maintains a $300 million unsecured acquisition credit facility, which is used to fund property acquisitions in the near term. There was no outstanding balance on the Company’s acquisition credit facility at the end of the third quarter, and $300 million is available to fund new property acquisitions. In addition, at September 30, 2007, the Company had cash and cash equivalents of $266.6 million. Property Dispositions Realty Income continued to successfully execute its asset disposition program. The objective of the program is to sell assets when the Company believes the reinvestment of the sales proceeds will generate higher returns, enhance the credit quality of the Company's real estate portfolio or increase the average lease length. During the third quarter ended September 30, 2007, Realty Income sold three properties for $4.4 million, which resulted in a gain on sales of $770,000.In addition, Realty Income sold excess land and improvements from two properties for $529,000, which resulted in a gain of $29,000.This gain from the land and improvements sales is reported in “other revenue” on the Company’s consolidated statements of income because this excess land and improvements was associated with properties that continue to be owned as part of Realty Income’s core operations. During the nine months ended September 30, 2007, Realty Income sold six properties for $5.9 million, which resulted in a gain on sales of $1.4 million. In addition, Realty Income sold excess land and improvements from five properties for $4.4 million, which resulted in a gain on sales of $1.8 million. This gain from the land and improvements sales is reported in “other revenue” on the Company’s consolidated statements of income because this excess land and improvements was associated with properties that continue to be owned as part of Realty Income’s “core operations.” Other Third Quarter 2007 Activities Issued $550 million of 6.75% 12-year Senior Unsecured Notes In September 2007, Realty Income issued $550 million of 6.75% senior unsecured notes due 2019. The public offering price for the notes was 99.827% of the principal amount for an effective yield of 6.772%. The securities are rated BBB+ by Fitch Ratings, Baa1 by Moody’s Investors Service, and BBB by Standard &
